Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Corder on 2/21/2022.

The application has been amended as follows: 
In claim 1, line 13, please delete [and];
In claim 1, line 15, after ‘elements’ and before the period, please insert --; and wherein the cover panel includes a rotatable roll of the sheet material cover --;
Please cancel claim 5;
In claim 6, line 1, please delete [5] and insert – 1 --;
In claim 7, line 1, please delete [5] and insert – 1 --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates or makes obvious a system comprising an asset module comprising a foundation, one or more vertical bounding elements and one or more horizontal bounding elements that define an inner volume, the module having a controlled atmosphere, a cover panel installed on a top surface of a first longitudinal vertical bounding element, and a receiving panel installed on a second top surface of a second longitudinal vertical bounding element, wherein both the cover panel and the receiving panel are installed on the longitudinal vertical bounding elements using tongue-and-groove connectors, a sheet material cover located between two vertical bounding elements, wherein the cover panel includes a rotatable roll of the sheet material cover.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/             Primary Examiner, Art Unit 3633